DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on March 22, 2022, were received. None of the Claims have been amended, cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-13 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 27, 2022.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-13 under 35 U.S.C. 102(a)(2) as being anticipated by Seki et al. (US 2020/0295334 A1), has been overcome based on the argument presented on page 2 of the Remarks dated March 22, 2022.

Reasons for Allowance
5.	Claims 1-13 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the closest prior art do not teach, fairly suggest or render obvious a secondary battery comprising: a positive electrode; a first aqueous electrolyte held on the positive electrode; a negative electrode; a second aqueous electrolyte held on the negative electrode; and a separator interposed between the positive electrode and the negative electrode, wherein a difference between an osmotic pressure (N/m2) of the first aqueous electrolyte and an osmotic pressure (N/m2) of the second aqueous electrolyte is 90% or less (including 0%) of the higher one of the osmotic pressure of the first aqueous electrolyte and the osmotic pressure of the second aqueous electrolyte.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725